In a proceeding pursuant to sections 330 and 335 of the Election Law to declare void the primary election held June 18, 1968 and to direct the holding of a new Democratic party Primary Election for the offices of Member of the Assembly, 41st Assembly District, Kings County, and State Committeeman, Male and Female, 41st Assembly District, Kings County, the petitioners appeal from an order of the Supreme Court, Kings County, dated July 26,1968, which dismissed the petition. Order affirmed, without costs. No opinion. Beldock, P. J., Christ, Brennan, Munder and Martuseello, JJ., concur.